Name: Commission Regulation (EC) NoÃ 684/2009 of 24Ã July 2009 implementing Council Directive 2008/118/EC as regards the computerised procedures for the movement of excise goods under suspension of excise duty
 Type: Regulation
 Subject Matter: information technology and data processing;  documentation;  information and information processing;  communications;  executive power and public service;  taxation
 Date Published: nan

 29.7.2009 EN Official Journal of the European Union L 197/24 COMMISSION REGULATION (EC) No 684/2009 of 24 July 2009 implementing Council Directive 2008/118/EC as regards the computerised procedures for the movement of excise goods under suspension of excise duty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2008/118/EC of 16 December 2008 concerning the general arrangements for excise duty and repealing Directive 92/12/EEC (1), and in particular Article 29(1) thereof, Whereas: (1) The movement of excise goods under suspension of excise duty is to take place under cover of an electronic administrative document referred to in Article 21(1) of Directive 2008/118/EC, for which the computerised system established by Decision No 1152/2003/EC of the European Parliament and of the Council of 16 June 2003 on computerising the movement and surveillance of excisable products (2) is to be used. (2) Since the computerised system is intended to allow movements of excise goods under suspension of excise duty to be followed and monitored, it is necessary to establish the structure and content of the electronic messages to be used on such movements. (3) In particular, as movements are to take place under cover of an electronic administrative document, the structure and content of the messages constituting that document should be laid down. It is also necessary to determine the structure and content of the messages constituting the report of receipt and the report of export. (4) Under Directive 2008/118/EC, an electronic administrative document may be cancelled, the destination of the goods may be changed and a movement of excise goods may be split. It is therefore necessary to determine the structure and content of messages concerning the cancellation of the electronic administrative document, a change of destination and the splitting of a movement, and to lay down the rules and procedures which apply in relation to exchanges of messages concerning such cancellation, change of destination and splitting. (5) It is necessary to lay down the structure of the paper documents referred to in Article 26 and 27 of Directive 2008/118/EC which are to be used when the computerised system is unavailable. (6) Since the rules established by this Regulation are to replace those laid down in Commission Regulation (EEC) No 2719/92 of 11 September 1992 on the accompanying administrative document for the movement under duty-suspension arrangements of products subject to excise duty (3), that Regulation should be repealed. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Excise Duty, HAS ADOPTED THIS REGULATION: Article 1 Subject-matter This Regulation lays down measures concerning the following: (a) the structure and content of the electronic messages exchanged through the computerised system referred to in Article 21(2) of Directive 2008/118/EC for the purposes of Articles 21 to 25 of that Directive; (b) the rules and procedures to be followed on the exchange of the messages referred to in point (a); (c) the structure of the paper documents referred to in Articles 26 and 27 of Directive 2008/118/EC. Article 2 Obligations relating to messages exchanged through the computerised system With regard to their structure and content, the messages exchanged for the purposes of Articles 21 to 25 of Directive 2008/118/EC shall comply with Annex I to this Regulation. Where codes are required for the completion of certain data fields in those messages, the codes listed in Annex II shall be used. Article 3 Formalities before the start of the movement of excise goods 1. The draft electronic administrative document submitted in accordance with Article 21(2) of Directive 2008/118/EC and the electronic administrative document to which an administrative reference code has been assigned in accordance with the third subparagraph of Article 21(3) of that Directive shall comply with the requirements set out in Table 1 of Annex I to this Regulation. 2. The draft electronic administrative document shall be submitted no earlier than 7 days before the date indicated on that document as date of dispatch of the excise goods concerned. Article 4 Cancellation of the electronic administrative document 1. The consignor wanting to cancel the electronic administrative document as referred to in Article 21(7) of Directive 2008/118/EC shall complete the fields of the draft cancellation message and submit it to the competent authorities of the Member State of dispatch. The draft cancellation message shall comply with the requirements set out in Table 2 of Annex I to this Regulation. 2. The competent authorities of the Member State of dispatch shall carry out an electronic verification of the data in the draft cancellation message. Where those data are valid, those authorities shall add the date and time of validation to the cancellation message, communicate that information to the consignor and forward the cancellation message to the competent authorities of the Member State of destination. Where those data are not valid, the consignor shall be informed thereof without delay. 3. Upon receipt of the cancellation message, the competent authorities of the Member State of destination shall forward the cancellation message to the consignee where the consignee is an authorised warehousekeeper or a registered consignee. Article 5 Messages concerning a change of destination of the movement of excise goods 1. The consignor wanting to amend the destination as provided for in Article 21(8) of Directive 2008/118/EC, or to complete the destination as provided for in Article 22(2) thereof, shall complete the fields of the draft change of destination message and submit it to the competent authorities of the Member State of dispatch. The draft change of destination message shall comply with the requirements set out in Table 3 of Annex I to this Regulation. 2. The competent authorities of the Member State of dispatch shall carry out an electronic verification of the data in the draft change of destination message. Where those data are valid, the competent authorities of the Member State of dispatch shall: (a) add the date and time of validation and a sequence number to the change of destination message and inform the consignor thereof; (b) update the original electronic administrative document according to the information in the change of destination message. If the update includes a change of Member State of destination or a change of consignee, Article 21(4) and (5) of Directive 2008/118/EC shall apply in respect of the updated electronic administrative document. 3. If the update referred to in paragraph 2(b) includes a change of Member State of destination, the competent authorities of the Member State of dispatch shall forward the change of destination message to the competent authorities of the Member State of destination mentioned in the original electronic administrative document. The latter authorities shall inform the consignee mentioned in the original electronic administrative document of the change of destination by using the notification of change of destination that shall comply with the requirements set out in Table 4 of Annex I. 4. If the update referred to in paragraph 2(b) includes a change of the place of delivery mentioned in data group 7 of the electronic administrative document, but not a change of the Member State of destination nor a change of the consignee, the competent authorities of the Member State of dispatch shall forward the change of destination message to the competent authorities of the Member State of destination mentioned in the original electronic administrative document. The latter authorities shall forward the change of destination message to the consignee. 5. Where the data in the draft change of destination message are not valid, the consignor shall be informed thereof without delay. 6. If the updated electronic administrative document includes a new consignee in the same Member State of destination as in the original electronic administrative document, the competent authorities of that Member State shall inform the consignee mentioned in the original electronic administrative document of the change of destination using the notification of a change of destination that shall comply with the requirements set out in Table 4 of Annex I. Article 6 Messages concerning the splitting of the movement of excise goods 1. The consignor wanting to split the movement of excise goods as provided for in Article 23 of Directive 2008/118/EC shall complete the fields of the draft splitting operation message for each destination and submit it to the competent authorities of the Member State of dispatch. The draft splitting operation message shall comply with the requirements set out in Table 5 of Annex I to this Regulation. 2. The competent authorities of the Member State of dispatch shall carry out an electronic verification of the data in the draft splitting operation messages. Where those data are valid, the competent authorities of the Member State of dispatch shall: (a) generate a new electronic administrative document for each destination, which shall replace the original electronic administrative document; (b) generate for the original electronic administrative document a notification of splitting, which shall comply with the requirements set out in Table 4 of Annex I to this Regulation; (c) send the notification of splitting to the consignor and to the competent authorities of the Member State of destination mentioned in the original electronic administrative document. Article 21(3), third subparagraph and Article 21(4), (5) and (6) of Directive 2008/118/EC shall apply in respect of each new electronic administrative document referred to in point (a). 3. The competent authorities of the Member State of destination mentioned in the original electronic administrative document shall forward the notification of splitting to the consignee mentioned in the original electronic administrative document where the consignee is an authorised warehousekeeper or a registered consignee. 4. Where the data in the draft splitting operation message are not valid, the consignor shall be informed thereof without delay. Article 7 Formalities at the end of the movement of excise goods The report of receipt submitted in accordance with Article 24 of Directive 2008/118/EC and the report of export submitted in accordance with Article 25 of that Directive, shall comply with the requirements set out in Table 6 of Annex I to this Regulation. Article 8 Fallback procedures 1. The paper document referred to in Article 26(1)(a) of Directive 2008/118/EC shall carry the title Fallback Accompanying Document for movements of excise goods under suspension of excise duty. The data required shall be displayed in the form of data elements, expressed in the same manner as in the electronic administrative document. All the data elements, as well as the data groups and data subgroups to which they belong, shall be identified by means of the numbers and letters in column A and column B of Table 1 of Annex I to this Regulation. 2. The information referred to in Article 26(5) of Directive 2008/118/EC to be communicated by the consignor to the competent authorities of the Member State of dispatch shall be displayed in the form of data elements, expressed in the same manner as in the change of destination message or the splitting operation message, as the case may be. All the data elements, as well as the data groups and data subgroups to which they belong, shall be identified by means of the numbers and letters in column A and column B of Table 3 or, as the case may be, Table 5 of Annex I to this Regulation. 3. The paper documents referred to in Article 27(1) and (2) of Directive 2008/118/EC shall carry the title Fallback Report of Receipt/Report of Export for movements of excise goods under suspension of excise duty. The data required shall be displayed in the form of data elements, expressed in the same manner as in the report of receipt or the report of export, as the case may be. All the data elements, as well as the data groups and data subgroups to which they belong, shall be identified by means of the numbers and letters in column A and column B of Table 6 of Annex I to this Regulation. Article 9 Repeal Regulation (EEC) No 2719/92 is repealed with effect from 1 April 2010. However, it shall continue to apply to the movements referred to in Article 46 of Directive 2008/118/EC. References to the repealed Regulation shall be construed as references to this Regulation. Article 10 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2010 with the exception of Article 6 which shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 9, 14.1.2009, p. 12. (2) OJ L 162, 1.7.2003, p. 5. (3) OJ L 276, 19.9.1992, p. 1. ANNEX I ELECTRONIC MESSAGES USED FOR THE PURPOSE OF MOVEMENTS OF EXCISE GOODS UNDER SUSPENSION OF EXCISE DUTY EXPLANATORY NOTES 1. The data elements of the electronic messages used for the purpose of the computerised system referred to in Article 21(2) of Directive 2008/118/EC are structured in data groups and, where applicable, data subgroups. Details regarding the data and their use are presented in Tables 1 to 6, in which: (a) column A provides the numeric code (number) attributed to each data group and data subgroup; each subgroup follows the sequence number of the data (sub)group of which it forms part (for example: where the data group number is 1, one data subgroup of this group is 1.1 and one data subgroup of this subgroup is 1.1.1); (b) column B provides the alphabetic code (letter) attributed to each data element in a data (sub)group; (c) column C identifies the data (sub)group or data element; (d) column D provides each data (sub)group or data element with a value indicating whether the insertion of the corresponding data is:  R (Required), meaning that the data must be provided. When a data (sub)group is O (Optional) or C (Conditional), data elements within that group can still be R (Required) when the competent authorities of the Member State have decided that the data in this (sub)group must be completed or when the condition applies,  O (Optional), meaning that the insertion of the data is optional for the person submitting the message (the consignor or consignee) except where a Member State has stipulated that the data are required in accordance with the option provided for in column E for some of the optional data (sub)groups or data elements,  C (Conditional), meaning that the use of the data (sub)group or data element depends on other data (sub)groups or data elements in the same message,  D (Dependent), meaning that the use of the data (sub)group or data element depends on a condition which cannot be checked by the computerised system, as provided for in columns E and F. (e) column E provides the condition(s) for data whose insertion is conditional, specifies the use of the optional and dependent data where applicable and indicates which data must be provided by the competent authorities; (f) column F provides explanations, where necessary, concerning the completion of the message; (g) column G provides:  for some data (sub)groups a number followed by the character x indicating how many times the data (sub)group can be repeated in the message (default = 1), and  for each data element, except for data elements indicating the time and/or the date, the characteristics identifying the data type and the data length. The codes for the data types are as follows:  a alphabetic  n numeric  an alphanumeric The number following the code provides the admissible data length for the data element concerned. The optional two dots before the length indicator mean that the data have no fixed length, but can have up to a number of digits, as specified by the length indicator. A comma in the data length means that the data can hold decimals, the digit before the comma provides the total length of the attribute, the digit after the comma provides the maximum number of digits after the decimal point.  for data elements indicating the time and/or date, the mention date, time or dateTime, meaning that the date, the time or the date and time must be given using the ISO 8601 standard for representation of dates and time. 2. The following abbreviations are used in Tables 1 to 6:  e-AD: electronic administrative document,  ARC: administrative reference code,  SEED: System for Exchange of Excise Data (the electronic database referred to in Article 22(1) of Council Regulation (EC) No 2073/2004 (1),  CN Code: Combined Nomenclature Code. Table 1 (referred to in Article 3(1) and Article 8(1)) Draft electronic administrative document and electronic administrative document A B C D E F G Message Type R The possible values are: 1 = Standard submission (to be used in all cases except where submission concerns export with local clearance) 2 = Submission for export with local clearance (Application of Article 283 of Commission Regulation (EEC) No 2454/93 (2)) The message type must not occur in the e-AD to which an ARC has been assigned, nor in the paper document referred to in Article 8(1) of this Regulation n1 1 e-AD Header R a Destination Type Code R Provide the destination of the movement using one of the following values: 1 = Tax warehouse (point (i) of Article 17(1)(a) of Directive 2008/118/EC 2 = Registered consignee (point (ii) of Article 17(1)(a) of Directive 2008/118/EC) 3 = Temporary registered consignee (point (ii) of Article 17(1)(a) and Article 19(3) of Directive 2008/118/EC) 4 = Direct delivery (Article 17(2) of Directive 2008/118/EC) 5 = Exempted consignee (point (iv) of Article 17(1)(a) of Directive 2008/118/EC) 6 = Export (point (iii) of Article 17(1)(a) of Directive 2008/118/EC) 8 = Unknown destination (consignee unknown; Article 22 of Directive 2008/118/EC) n1 b Journey time R Provide the normal period of time necessary for the journey taking into account the means of transport and the distance involved, expressed in hours (H) or days (D) followed by a two digits number. (Examples: H12, or D04). Indication for H should be less or equal to 24. Indication for D should be less or equal to 92 an3 c Transport Arrangement R Identify the person responsible for arranging the first transport using one of the following values: 1 = Consignor 2 = Consignee 3 = Owner of goods 4 = Other n1 d ARC R To be provided by the competent authorities of the Member State of dispatch upon validation of the draft e-AD See Annex II, Code list 2 an21 e Date and Time of Validation of e-AD R To be provided by the competent authorities of the Member State of dispatch upon validation of the draft e-AD The addressed time is local time dateTime f Sequence Number R To be provided by the competent authorities of the Member State of dispatch upon validation of the draft e-AD and for each change of destination Set to 1 at initial validation and then incremented by 1 in each e-AD generated by the competent authorities of the Member State of dispatch upon each change of destination n..5 g Date and Time of Update Validation C Date and Time of validation of the Change of destination message in Table 3, to be provided by the competent authorities of the Member State of dispatch in case of change of destination The addressed time is local time dateTime h Deferred submission flag D R for submission of an e-AD for a movement that has begun under cover of the paper document referred to in Article 8(1) Possible values: 0 = false 1 = true The value is false by default. This data element must not occur in the e-AD to which an ARC has been assigned, nor in the paper document referred to in Article 8(1) n1 2 TRADER Consignor R a Trader Excise Number R Provide a valid SEED registration number of the authorised warehousekeeper or registered consignor an13 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 3 TRADER Place of Dispatch C R if Origin Type Code in box 9d is 1 a Tax Warehouse Reference R Provide a valid SEED registration number of the tax warehouse of dispatch an13 b Trader Name O an..182 c Street Name O an..65 d Street Number O an..11 e Postcode O an..10 f City O an..50 g NAD_LNG O Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 4 OFFICE of Dispatch  Import C R if Origin Type Code in box 9d is 2 a Office Reference Number R Provide the Code of the Customs office of import. See Annex II Code list 5 an8 5 TRADER Consignee C R, except for message type 2  Submission for export with local clearance or for Destination Type Code 8 (See Destination Type Codes in box 1a) a Trader Identification C  R for Destination Type Code 1, 2, 3 and 4  O for Destination Type Code 6  This data element does not apply for Destination Type Code 5 (See Destination Type Codes in box 1a) For Destination Type Code:  1, 2, 3 and 4: provide a valid SEED registration number of the authorised warehousekeeper or registered consignee  6: provide the VAT identification number of the person representing the consignor at the office of export an..16 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 6 TRADER COMPLEMENT Consignee C R for Destination Type Code 5 (See Destination Type Codes in box 1a) a Member State Code R Provide the Member State of destination using the Member State Code in Annex II, Code list 3 a2 b Serial Number of Certificate of Exemption D R if a Serial Number is mentioned on the excise duty exemption certificate established in Commission Regulation (EC) No 31/96 of 10 January 1996 on the excise duty exemption certificate (3) an..255 7 TRADER Place of Delivery C  R for Destination Type Code 1 and 4  O for Destination Type Code 2, 3 and 5 (See Destination Type Codes in box 1a) Provide the actual place of delivery of the excise goods a Trader Identification C  R for Destination Type Code 1  O for Destination Type Code 2, 3, and 5 (See Destination Type Code in box 1a) For Destination Type Code:  1: provide a valid SEED registration number of the tax warehouse of destination  2, 3 and 5: provide the VAT identification number or any other identifier an..16 b Trader Name C  R for Destination Type Code 1, 2, 3 and 5  O for Destination Type Code 4 (See Destination Type Codes in box 1a) an..182 c Street Name C For box 7c, 7e and 7f:  R for Destination Type Code 2, 3, 4 and 5  O for Destination Type Code 1 (See Destination Type Codes in box 1a) an..65 d Street Number O an..11 e Postcode C an..10 f City C an..50 g NAD_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 8 OFFICE Place of Delivery  Customs C R in case of export (Destination Type Code 6) (See Destination Type Codes in box 1a) a Office Reference Number R Provide the code of the office of export at which the export declaration will be lodged in accordance with Article 161(5) of Council Regulation (EEC) No 2913/92 (4). See Annex II, Code list 5 an8 9 e-AD R a Local Reference Number R A unique serial number assigned to the e-AD by the consignor which identifies the consignment in the records of the consignor an..22 b Invoice Number R Provide the number of the invoice relating to the goods. If the invoice has not yet been prepared, the number of the delivery note or any other transport document should be given an..35 c Invoice Date O The Member State of dispatch may decide to make this data R The date of the document shown in box 9b Date d Origin Type Code R The possible values for the origin of the movement are: 1 = Origin  Tax warehouse (in the situations referred to in Article 17(1)(a) of Directive 2008/118/EC) 2 = Origin  Import (in the situation referred to in Article 17(1)(b) of Directive 2008/118/EC) n1 e Date of Dispatch R The date at which the movement begins in accordance with Article 20(1) of Directive 2008/118/EC. This date cannot be later than 7 days after the date of submission of the draft e-AD. The Date of Dispatch can be a date in the past in the case referred to of Article 26 of Directive 2008/118/EC Date f Time of Dispatch O The Member State of dispatch may decide to make this data R The time at which the movement begins in accordance with Article 20(1) of Directive 2008/118/EC. The addressed time is local time Time g Upstream ARC D To be provided by the competent authorities of the Member State of dispatch upon validation of new e-ADs following the validation of the message Splitting operation (Table 5) The ARC to be provided is the ARC of the replaced e-AD an21 9.1 IMPORT SAD C R if origin type code in box 9d is 2 (import) 9X a Import SAD Number R The SAD Number shall be provided either by the consignor at the time of submission of the draft e-AD or by the competent authorities of the Member State of dispatch upon validation of the draft e-AD Provide the number(s) of the Single Administrative Document(s) used for the release for free circulation of the goods concerned an..21 10 OFFICE Competent Authority at Dispatch R a Office Reference Number R Provide the code of the office of the competent authorities in the Member State of dispatch responsible for excise control at the place of dispatch. See Annex II, Code list 5 an8 11 MOVEMENT GUARANTEE R a Guarantor Type Code R Identify the person(s) responsible for providing the guarantee using Guarantor Type Code in Annex II, Code list 6 n..4 12 TRADER Guarantor C R if one of the following Guarantor Type Codes applies: 2, 3, 12, 13, 23, 24, 34, 123, 124, 134, 234 or 1234 (See Guarantor Type Code in Annex II, Code list 6) Identify the transporter and/or the owner of the goods if they provide the guarantee 2X a Trader Excise Number O The Member State of dispatch may decide to make this data R Provide a valid SEED registration number or VAT identification number of the transporter or owner of the excise goods an13 b VAT Number O an..35 c Trader Name C For 12c, d, f and g: O if Trader Excise Number is provided, otherwise R an..182 d Street Name C an..65 e Street Number O an..11 f Postcode C an..10 g City C an..50 h NAD_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 13 TRANSPORT R a Transport Mode Code R Provide the mode of transport at the time of the start of the movement, using the codes in Annex II, Code list 7 n..2 14 TRADER Transport Arranger C R to identify the person responsible for arranging the first transport if value in box 1c is 3 or 4 a VAT Number O The Member State of dispatch may decide to make this data R an..35 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 15 TRADER First Transporter O The Member State of dispatch may decide to make this data R Identification of the person carrying out the first transport a VAT Number O an..35 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide language code, see Annex II, Code list 1 to define the language used in this data group a2 16 TRANSPORT DETAILS R 99X a Transport Unit Code R Provide Transport Unit Code(s) related to the transport mode indicated in box 13a. See Annex II Code list 8 n..2 b Identity of Transport Units R Enter the registration number of the transport unit(s) an..35 c Identity of Commercial Seal D R if commercial seals are used Provide the identification of the commercial seals, if used to seal the transport unit an..35 d Seal Information O Provide any additional information concerning these commercial seals (e.g. type of seals used) an..350 e Seal Information_LNG C R if corresponding text field is used Provide language code, see Annex II, Code list 1 to define the language used in this data group a2 f Complementary Information O Provide any additional information concerning the transport, e.g. identity of any subsequent transporter, information concerning subsequent transport units an..350 g Complementary Information_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 17 E-AD Body R A separate data group must be used for each product composing the consignment 999x a Body Record Unique Reference R Provide a unique sequential number, starting with 1 n..3 b Excise Product Code R Provide the applicable excise product code, see Annex II, Code list 11 an4 c CN Code R Provide the CN Code applicable at the date of dispatch n8 d Quantity R Provide quantity (expressed in the unit of measurement associated with the product code  See Annex II, tables 11 and 12) For a movement to a registered consignee referred to in Article 19(3) of Directive 2008/118/EC, the quantity shall not exceed the quantity which he is authorised to receive For a movement to an exempted organisation referred to in Article 12 of Directive 2008/118/EC, the quantity shall not exceed the quantity registered in the excise duty exemption certificate n..15,3 e Gross Weight R Provide the gross weight of the consignment (the excise goods with packaging) n..15,2 f Net Weight R Provide the weight of the excise goods without packaging (for alcohol and alcoholic beverages, energy products and for all tobacco products except cigarettes) n..15,2 g Alcoholic strength C R if applicable for the excise good in question Provide the alcoholic strength (percentage by volume at 20 °C) if applicable in accordance with Annex II, Code list 11 n..5,2 h Degree Plato D R if the Member State of dispatch and/or the Member State of destination tax beer on the basis of degree Plato For beer, provide the degree Plato if the Member State of dispatch and/or the Member State of destination tax beer on that basis. See Annex II, Code list 11 n..5,2 i Fiscal Mark O Provide any additional information concerning the fiscal marks required by the Member State of destination an..350 j Fiscal Mark_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 k Fiscal Mark Used flag D R if fiscal marks are used Provide 1 if the goods carry or contain fiscal marks or 0 if the goods do not carry or contain fiscal marks n1 l Designation of Origin O This box can be used to give certification: 1. in the case of certain wines, relating to the protected designation of origin or geographical indication, in accordance with the relevant Community legislation 2. in the case of certain spirits drinks, relating to the place of production in accordance with the relevant Community legislation 3. for beer brewed by an independent small brewery, as defined in Council Directive 92/83/EEC (5), for which it is intended to claim a reduced rate of excise duty in the Member State of destination. Certification should be given in the following terms: It is hereby certified that the product described has been brewed by an independent small brewery 4. for ethyl alcohol distilled by a small distillery, as defined in Council Directive 92/83/EEC, for which it is intended to claim a reduced rate of excise duty in the Member State of destination. Certification should be given in the following terms: It is hereby certified that the product described has been produced by a small distillery an..350 m Designation of Origin_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 n Size of Producer O For beer or spirits, for which certification is given in the field 17l (Designation of origin), provide the annual production of the previous year in hectolitres of beer or in hectolitres pure alcohol respectively n..15 o Density C R if applicable for the excise good in question Provide the density at 15 °C, if applicable in accordance with the table in Annex II, Code list 11 n..5,2 p Commercial Description O The Member State of dispatch may decide to make this data required R for the bulk transport of the wines referred to in paragraphs 1 to 9, 15 and 16 of Annex IV to Council Regulation (EC) No 479/2008 (6), for which the product description shall contain the optional particulars set out in Article 60 of that Regulation provided that they are shown on the labelling or that it is planned to show them on the labelling Provide the commercial description of the goods in order to identify the products transported an..350 q Commercial Description_LNG C R if corresponding text field is used Provide language code, see Annex II, Code list 1 to define the language used in this data group a2 r Brand Name of Products D R if the excise goods have a brand name. The Member State of dispatch may decide that the brand name of the products transported must not be provided if it is given in the invoice or other commercial document referred to in box 9b Provide the brand name of the goods, if applicable an..350 s Brand Name of Products_LNG C R if corresponding text field is used Provide language code, see Annex II, Code list 1 to define the language used in this data group a2 17.1 PACKAGE R 99x a Kind of Packages Code R Provide the kind of package, using one of the codes in Annex II, Code list 9 a2 b Number of Packages C R if marked Countable Provide the number of packages if the packages are countable in accordance with Annex II, Code list 9 n..15 c Identity of Commercial Seal D R if commercial seals are used Provide the identification of the commercial seals, if used to seal the packages an..35 d Seal Information O Provide any additional information concerning these commercial seals (e.g. type of seals used) an..350 e Seal Information_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 17.2 WINE PRODUCT D R for wine products included in Part XII of Annex I to Regulation (EC) No 1234/2007 (7) a Category of Wine Product R For wine products included in Part XII of Annex I to Regulation (EC) No 1234/2007, provide one of the following values: 1 = Wine without PDO/PGI 2 = Varietal wine without PDO/PGI 3 = Wine with PDO or PGI 4 = Imported wine 5 = Other n1 b Wine-Growing Zone Code D R for wine products in bulk (nominal volume of more than 60 litres) Provide the wine-growing zone in which the product transported originates in accordance with Annex IX to Regulation (EC) No 479/2008 n..2 c Third Country of Origin C R if Category of Wine Product in box 17.2a is 4 (imported wine) Provide a Country Code listed in Annex II, Code list 4 a2 d Other Information O an..350 e Other Information_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 17.2.1 WINE OPERATION Code D R for wine products in bulk (nominal volume of more than 60 litres) 99x a Wine Operation Code R Provide one or several Wine operation Code(s) in accordance with list 1.4. b) in point B of Annex VI to Commission Regulation (EC) No 436/2009 (8) n..2 18 DOCUMENT Certificate O 9x a Short Description of Document C R, unless data field 18c is used Provide a description of any certificate that relates to the transported goods, for instance certificates related to the Designation of Origin referred to in box 17l an..350 b Short Description of Document_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 c Reference of Document C R, unless data field 18a is used Provide a reference to any certificate that relates to the transported goods an..350 d Reference of Document_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 Table 2 (referred to in Article 4(1)) Cancellation A B C D E F G 1 EXCISE MOVEMENT e-AD R a ARC R Provide the ARC of the e-AD for which cancellation is requested an21 2 CANCELLATION R a Cancellation Reason R Provide the reason for cancelling the e-AD, using the codes in Annex II, Code list 10 n1 3 ATTRIBUTE R a Date and Time of Validation of Cancellation C To be provided by the competent authorities of the Member State of dispatch upon validation of the draft cancellation message The addressed time is local time dateTime Table 3 (referred to in Article 5(1) and 8(2)) Change of destination A B C D E F G 1 ATTRIBUTE R a Date and Time of Validation of Change of Destination C To be provided by the competent authorities of the Member State of dispatch upon validation of the draft Change of destination message The addressed time is local time dateTime 2 e-AD Update R a Sequence Number C To be provided by the competent authorities of the Member State of dispatch upon validation of the draft Change of destination message Set to 1 at initial validation of the e-AD and then incremented by 1 upon each change of destination n..5 b ARC R Provide the ARC of the e-AD of which the destination is changed an21 c Journey time D R when the journey time changes following the change of destination Provide the normal period of time necessary for the journey taking into account the means of transport and the distance involved, expressed in hours (H) or days (D) followed by a two digits number. (Examples: H12, or D04). Indication for H should be less or equal to 24. Indication for D should be less or equal to 92 an3 d Changed Transport Arrangement D R when the person responsible for arranging the transport changes following the change of destination Identify the person responsible for arranging the transport using one of the following values: 1 = Consignor 2 = Consignee 3 = Owner of goods 4 = Other N1 e Invoice Number D R when the invoice changes following the change of destination Provide the number of the invoice relating to the goods. If the invoice has not yet been prepared, the number of the delivery note or any other transport document should be given an..35 f Invoice Date O The Member State of dispatch may decide to make this data R when the Invoice Number has changes following the change of destination The date of the document shown in box 2e date g Transport Mode Code D R when the Transport Mode changes following the change of destination Provide the mode of transport using the codes in Annex II, Code list 7 n..2 3 CHANGED Destination R a Destination Type Code R Provide the new destination of the movement using one of the following values: 1 = Tax warehouse (point (i) of Article 17(1)(a) of Directive 2008/118/EC) 2 = Registered consignee (point (ii) of Article 17(1)(a) of Directive 2008/118/EC) 3 = Temporary registered consignee (point (ii) of Article 17(1)(a) and Article 19(3) of Directive 2008/118/EC) 4 = Direct delivery (Article 17(2) of Directive 2008/118/EC) 6 = Export (point (iii) of Article 17(1)(a) of Directive 2008/118/EC) n1 4 TRADER New Consignee D R when the consignee changes following the change of destination a Trader Identification C  R for Destination Type Code 1, 2, 3 and 4  O for Destination Type Code 6 (See Destination Type Codes in box 3a) For Destination Type Code:  1, 2, 3 and 4: provide a valid SEED registration number of the authorised warehousekeeper or registered consignee  6: provide the VAT identification number of the person representing the consignor at the office of export an..16 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 5 TRADER Place of Delivery C  R for Destination Type Code 1 and 4  O for Destination Type Code 2 and 3. (See Destination Type Codes in box 3a) Provide the actual place of delivery of the excise goods a Trader Identification C  R for Destination Type Code 1  O for Destination Type Code 2 and 3 (See Destination Type Codes in box 3a) For Destination Type Code:  1: provide a valid SEED registration number of the tax warehouse of destination  2 and 3: provide the VAT identification number or any other identifier an..16 b Trader Name C  R for Destination Type Code 1, 2 and 3  O for Destination Type Code 4 (See Destination Type Codes in box 3a) an..182 c Street Name C For box 5c, 5e and 5f:  R for Destination Type Code 2, 3 and 4  O for Destination Type Code 1 (See Destination Type Codes in box 3a) an..65 d Street Number O an..11 e Postcode C an..10 f City C an..50 g NAD_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 6 OFFICE Place of Delivery  Customs C R in case of export (Destination Type Code 6) (See Destination Type Codes in box 3a) a Office Reference Number R Provide the code of the office of export at which the export declaration will be lodged in accordance with Article 161(5) of Regulation (EEC) No 2913/92. See Annex II, Code list 5 an8 7 TRADER New Transport Arranger C R to identify the person responsible for arranging the transport if the value in box 2d is 3 or 4 a VAT Number O The Member State of dispatch may decide to make this data R an..35 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 8 TRADER New Transporter O The Member State of dispatch may decide to make this data R when the transporter changes following the change of destination Identification of the new person carrying out the transport a VAT Number O an..35 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 9 TRANSPORT DETAILS D R when the transport details have changed following the change of destination 99x a Transport Unit Code R Provide Transport Unit Code(s), related to the transport mode indicated in box 2g, see Annex II Code list 8 n..2 b Identity of Transport Units R Enter the registration number of the transport unit(s) an..35 c Identity of Commercial Seal D R if commercial seals are used Provide the identification of the commercial seals, if used to seal the transport unit an..35 d Seal Information O Provide any additional information concerning these commercial seals (e.g. type of seals used) an..350 e Seal Information_LNG C R if corresponding text field is used Provide language code, see Annex II, Code list 1 a2 f Complementary Information O Provide any additional information concerning the transport, e.g. identity of any subsequent transporter, information concerning subsequent transport units an..350 g Complementary Information_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 Table 4 (referred to in the second subparagraph of Article 5(3), Article 5(6) and in point (b) of Article 6(2)) Notification of change of destination/ Notification of splitting A B C D E F G 1 EXCISE NOTIFICATION R a Notification Type R To be provided by the competent authorities of the Member State of destination (in the case of Notification of Change of Destination) or of the Member State of dispatch (in the case of Notification of splitting) Provide the reason for the notification using one of the following values: 1 = Change of destination 2 = Splitting n1 b Notification Date and Time R To be provided by the competent authorities of the Member State of destination (in the case of Notification of Change of Destination) or of the Member State of dispatch (in the case of Notification of splitting) The addressed time is local time dateTime c ARC R To be provided by the competent authorities of the Member State of destination (in the case of Notification of Change of Destination) or of the Member State of dispatch (in the case of Notification of splitting) Provide the ARC of the e-AD for which the notification is provided an21 2 DOWNSTREAM ARC C R if the Notification Type is 2 in box 1a To be provided by the competent authorities of the Member State of dispatch 9x a ARC R To be provided by the competent authorities of the Member State of dispatch an21 Table 5 (referred to in Article 6(1) and Article 8(2)) Splitting operation A B C D E F G 1 e-AD Splitting R a Upstream ARC R Provide the ARC of the e-AD to be split See Annex II, Code list 2 an21 2 CHANGED Destination R a Destination Type Code R Provide the destination of the movement using one of the following values: 1 = Tax warehouse (point (i) of Article 17(1)(a) of Directive 2008/118/EC) 2 = Registered consignee (point (ii) of Article 17(1)(a) of Directive 2008/118/EC) 3 = Temporary registered consignee (point (ii) of Article 17(1)(a) and Article 19(3) of Directive 2008/118/EC) 4 = Direct delivery (Article 17(2) of Directive 2008/118/EC) 6 = Export (point (iii) of Article 17(1)(a) of Directive 2008/118/EC) 8 = Unknown destination (consignee unknown; Article 22 of Directive 2008/118/EC) n1 3 e-AD Split Details R 9x a Local Reference Number R A unique serial number assigned to the e-AD by the consignor which identifies the consignment in the records of the consignor an..22 b Journey time D R when the journey time changes following the splitting operation Provide the normal period of time necessary for the journey taking into account the means of transport and the distance involved, expressed in hours (H) or days (D) followed by a two digits number. (Examples: H12, or D04). Indication for H should be less or equal to 24. Indication for D should be less or equal to 92 an3 c Changed Transport Arrangement D R when the the person responsible for arranging the transport changes following the splitting operation Identify the person responsible for arranging the first transport using one of the following values: 1 = Consignor 2 = Consignee 3 = Owner of goods 4 = Other n1 4 TRADER New Consignee D R when the consignee changes following the splitting operation a Trader Identification C  R for Destination Type Code 1, 2, 3 and 4  O for Destination Type Code 6 (See Destination Type Codes in box 2a) For Destination Type Code:  1, 2, 3 and 4: provide a valid SEED registration number of the authorised warehousekeeper or registered consignee  6: provide the VAT identification number of the person representing the consignor at the office of export an..16 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 5 TRADER Place of Delivery C  R for Destination Type Code 1 and 4  O for Destination Type Code 2 and 3 (See Destination Type Codes in box 2a) a Trader Identification C  R for Destination Type Code 1  O for Destination Type Code 2 and 3 (See Destination Type Codes in box 2a) For Destination Type Code:  1: provide a valid SEED registration number of the tax warehouse of destination  2 and 3: provide the VAT identification number or any other identifier an..16 b Trader Name C  R for Destination Type Code 1, 2 and 3  O for Destination Type Code 4 (See Destination Type Codes in box 2a) an..182 c Street Name C For box 5c, 5e and 5f:  R for Destination Type Code 2, 3 and 4  O for Destination Type Code 1 (See Destination Type Codes in box 2a) an..65 d Street Number O an..11 e Postcode C an..10 f City C an..50 g NAD_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 6 OFFICE Place of Delivery  Customs C R in case of export (Changed Destination Type Code 6) (See Destination Type Codes in box 2a) a Office Reference Number R Provide the code of the office of export at which the export declaration will be lodged in accordance with Article 161(5) of Regulation (EEC) No 2913/92 See Annex II, Code list 5 an8 7 TRADER New Transport Arranger C R to identify the person responsible for arranging the transport if the value in box 3c is 3 or 4 a VAT Number O The Member State of dispatch may decide to make this data R an..35 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 8 TRADER New Transporter O The Member State of dispatch may decide to make this data R when the transporter changes following the splitting operation Identification of the person carrying out the new transport a VAT Number O an..35 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 9 TRANSPORT DETAILS D R when the transport details have changed following the splitting operation 99X a Transport Unit Code R Provide the Transport Unit Code(s). See Annex II Code list 8 n..2 b Identity of Transport Units R Enter the registration number of the transport unit(s) an..35 c Identity of Commercial Seal D R if commercial seals are used Provide the identification of the commercial seals, if used to seal the transport unit an..35 d Seal Information O Provide any additional information concerning these commercial seals (e.g. type of seals used) an..350 e Seal Information_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 f Complementary Information O Provide any additional information concerning the transport, e.g. identity of any subsequent transporter, information concerning subsequent transport units an..350 g Complementary Information_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 10 E-AD Body R A separate data group must be used for each product composing the consignment 999x a Body Record Unique Reference R Provide a unique sequential number, starting with 1 n..3 b Excise Product Code R Provide the applicable excise product code, see Annex II, Code list 11 an..4 c CN Code R Provide the CN Code applicable at the date of submission of the splitting operation n8 d Quantity R Provide quantity (expressed in the unit of measurement associated with the product code  See Annex II, tables 11 and 12) For a movement to a registered consignee referred to in Article 19(3) of Directive 2008/118/EC, the quantity shall not exceed the quantity which he is authorised to receive For a movement to an exempted organisation referred to in Article 12 of Directive 2008/118/EC, the quantity shall not exceed the quantity registered in the excise duty exemption certificate n..15,3 e Gross Weight R Provide the gross weight of the consignment (the excise goods with packaging) n..15,2 f Net Weight R Provide the weight of the excise goods without packaging n..15,2 i Fiscal Mark O Provide any additional information concerning the fiscal marks required by the Member State of destination an..350 j Fiscal Mark_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 k Fiscal Mark Used flag D R if fiscal marks are used Provide 1 if the goods contain or carry fiscal marks or 0 if the goods do not contain or carry fiscal marks n1 o Density C R if applicable for the excise good in question Provide the density at 15 °C, if applicable in accordance with the table in Annex II, Code list 11 n..5,2 p Commercial Description O The Member State of dispatch may decide to make this data required Provide the commercial description of the goods in order to identify the products transported an..350 q Commercial Description_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 r Brand Name of Products D R if the excise goods have a brand name Provide the brand name of the goods, if applicable an..350 s Brand Name of Products_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 11 PACKAGE 99x a Kind of Packages Code R Provide the kind of package, using one of the codes in Annex II, Code list 9 a2 b Number of Packages C R if marked Countable Provide the number of packages if the packages are countable in accordance with Annex II, Code list 9 n..15 c Identity of Commercial Seal D R if commercial seals are used Provide the identification of the commercial seals, if used to seal the packages an..35 d Seal Information O Provide any additional information concerning these commercial seals (e.g. type of seals used) an..350 e Seal Information_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 Table 6 (referred to in Article 7 and Article 8(3)) Report of receipt/Report of export A B C D E F G 1 ATTRIBUTE R a Date and Time of Validation of Report of Receipt/Export C To be provided by the competent authorities of the Member State of destination/export upon validation of the Report of receipt/Report of export The addressed time is local time dateTime 2 EXCISE MOVEMENT e-AD R a ARC R Provide the ARC of the e-AD See Annex II, Code list 2 an21 b Sequence Number R Provide the sequence number of the e-AD n..5 3 TRADER Consignee R a Trader Identification C  R for Destination Type Code 1, 2, 3 and 4  O for Destination Type Code 6  Does not apply for Destination Type Code 5 (See Destination Type Codes in box 1a of Table 1) For Destination Type Code:  1, 2, 3 and 4: provide a valid SEED registration number of the authorised warehousekeeper or registered consignee  6: provide the VAT identification number of the person representing the consignor at the office of export an..16 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 4 TRADER Place of Delivery C  R for Destination Type Code 1 and 4  O for Destination Type Code 2, 3 and 5 (See Destination Type Codes in box 1 a of Table 1) Provide the actual place of delivery of the excise goods a Trader Identification C  R for Destination Type Code 1  O for Destination Type Code 2, 3 and 5 (See Destination Type Codes in box 1a of Table 1) For Destination Type Code:  1: provide a valid SEED registration number of the tax warehouse of destination  2, 3 and 5: provide the VAT identification number or any other identifier an..16 b Trader Name C  R for Destination Type Code 1, 2, 3 and 5  O for Destination Type Code 4 (See Destination Type Codes in box 1a of Table 1) an..182 c Street Name C For box 4c, 4e and 4f:  R for Destination Type Code 2, 3, 4 and 5  O for Destination Type Code 1 (See Destination Type Codes in box 1a of Table 1) an..65 d Street Number O an..11 e Postcode C an..10 f City C an..50 g NAD_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 5 OFFICE of Destination C R for Destination Type Code 1, 2, 3, 4, 5 and 8 (See Destination Type Codes in box 1a of Table 1) a Office Reference Number R Provide the code of the office of the competent authorities in the Member State of destination responsible for excise control at the place of destination. See Annex II, Code list 5. an8 6 REPORT of Receipt/Export R a Date of arrival of the excise goods R The date at which the movement ends in accordance with Article 20(2) of Directive 2008/118/EC Date b Global Conclusion of Receipt R The possible values are: 1 = Receipt accepted and satisfactory 2 = Receipt accepted although unsatisfactory 3 = Receipt refused 4 = Receipt partially refused 21 = Exit accepted and satisfactory 22 = Exit accepted although unsatisfactory 23 = Exit refused n..2 c Complementary information O Provide any additional information concerning the receipt of the excise goods an..350 d Complementary information_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 7 REPORT of Receipt/Export BODY C R if the value of the Global Conclusion of Receipt is other than 1 and 21 (see box 6b) 999X a Body Record Unique Reference R Provide the Body Record Unique Reference of the associated e-AD (box 17a of Table 1) related to the excise product for which one of the codes other than 1 and 21 is applicable n..3 b Indicator of Shortage or Excess D R when a shortage or excess is detected for the Body Record concerned Possible values are: S = Shortage E = Excess a1 c Observed Shortage or Excess C R if Indicator in box 7b is given Provide quantity (expressed in the unit of measurement associated with the product code  See Annex II, tables 11 and 12) n..15,3 d Excise Product Code R Provide the applicable excise product code, see Annex II, Code list 11 an4 e Refused Quantity C R if the Global Conclusion of Receipt code is 4 (see box 6b) Provide quantity for each body record for which excise goods are refused (expressed in the unit of measurement associated with the product code  See Annex II, tables 11 and 12) n..15,3 7.1 UNSATISFACTORY REASON D R for each body record for which the Global Conclusion of Receipt code 2, 3, 4, 22 or 23 applies (see box 6b) 9X a Unsatisfactory Reason R Possible values are: 0 = Other 1 = Excess 2 = Shortage 3 = Goods damaged 4 = Broken seal 5 = Reported by ECS (Export Control System) 6 = One or more body records with incorrect values n1 b Complementary Information C  R if Unsatisfactory Reason Code is 0  O if Unsatisfactory Reason Code is 3, 4 or 5 (see box 7.1a) Provide any additional information concerning the receipt of the excise goods an..350 c Complementary Information_LNG C R if corresponding text field is used Provide the language code presented in Annex II, Code list 1 to define the language used in this data group a2 (1) OJ L 359, 4.12.2004, p. 1. (2) OJ L 253, 11.10.1993, p. 1. (3) OJ L 8, 11.1.1996, p. 11. (4) OJ L 302, 19.10.1992, p. 1. (5) OJ L 316, 31.10.1992, p. 21. (6) OJ L 148, 6.6.2008, p. 1. (7) OJ L 299, 16.11.2007, p. 1. (8) OJ L 128, 27.5.2009, p. 15. ANNEX II (referred to in Article 2) Lists of codes 1. LANGUAGE CODES These codes are extracted from the standard ISO 639.1 (Alpha-2 codes); in addition, two out-of-standard codes have been added to be used in conjunction with a Latin character version of languages using a non-Latin character set, i.e.:  bt  Bulgarian (Latin character)  gr  Greek (Latin character) Code Description bg Bulgarian bt Bulgarian (Latin character) cs Czech da Danish nl Dutch en English et Estonian fi Finnish fr French ga Gaelic gr Greek (Latin character) de German el Greek hu Hungarian it Italian lv Latvian lt Lithuanian mt Maltese pl Polish pt Portuguese ro Romanian sk Slovak sl Slovenian (Slovene) es Spanish sv Swedish 2. ADMINISTRATIVE REFERENCE CODE Field Content Field type Examples 1 Year Numeric 2 05 2 Identifier of the MS where the e-AD was initially submitted Alphabetic 2 ES 3 Nationally assigned, unique code Alphanumeric 16 7R19YTE17UIC8J45 4 Check digit Numeric 1 9 Field 1 is last two digits of year of formal acceptance of movement. Field 3 must be filled with a unique identifier per EMCS movement. The way this field is used is under the responsibility of the Member States, but each EMCS movement must have a unique number. Field 4 gives the check digit for the whole ARC that will help detect an error when keying the ARC. 3. MEMBER STATES Must be identical to the codes of the standard ISO Alpha 2 code (1) (ISO 3166), limited to the Member States, except:  For Greece, where EL instead of GR must be used.  For the United Kingdom, where GB instead of UK must be used. 4. COUNTRY CODES Use the codes of the standard ISO Alpha 2 code (ISO 3166). 5. CUSTOMS OFFICE REFERENCE NUMBER (COR) The COR is composed of an identifier of the Member State (see Code list 3) followed by a 6-digit alphanumeric national number, example IT0830AB. 6. GUARANTOR TYPE CODE Code Description 1 Consignor 2 Transporter 3 Owner of the Excise products 4 Consignee 12 Joint guarantee of the consignor and of the transporter 13 Joint guarantee of the consignor and of the owner of the Excise products 14 Joint guarantee of the consignor and of the consignee 23 Joint guarantee of the transporter and of the owner of the Excise products 24 Joint guarantee of the transporter and of the consignee 34 Joint guarantee of the owner of the Excise products and of the consignee 123 Joint guarantee of the consignor, of the transporter and of the owner of the Excise products 124 Joint guarantee of the consignor, of the transporter and of the consignee 134 Joint guarantee of the consignor, of the owner of the Excise products and of the consignee 234 Joint guarantee of the transporter, of the owner of the Excise products and of the consignee 1234 Joint guarantee of the consignor, of the transporter, of the owner of the Excise products and of the consignee 7. TRANSPORT MODE CODE Code Description 0 Other 1 Sea Transport 2 Rail transport 3 Road transport 4 Air transport 5 Postal consignment 7 Fixed transport installations 8 Inland waterway transport 8. TRANSPORT UNIT CODE Code Description 1 Container 2 Vehicle 3 Trailer 4 Tractor 9. PACKAGING CODES Use the codes of Annex 38, box 31 of Regulation (EEC) No 2454/93 10. CANCELLATION REASON CODE Code Description 0 Other 1 Typing error 2 Commercial transaction interrupted 3 Duplicate e-AD 4 The movement has not begun at the date of dispatch 11. EXCISE PRODUCT EPC CAT UNIT Description A P D T200 T 4 Cigarettes, as defined in Articles 4(1) and 7(2) of Council Directive 95/59/EC (2) N N N T300 T 4 Cigars and cigarillos, as defined in Articles 3 and 7(1) of Directive 95/59/EC N N N T400 T 1 Fine-cut tobacco for the rolling of cigarettes, as defined in Article 6 of Directive 95/59/EC N N N T500 T 1 Other smoking tobacco, as defined in accordance with Articles 5 and 7(2) of Directive 95/59/EC N N N B000 B 3 Beer, as defined in Article 2 of Directive 92/83/EEC Y Y N W200 W 3 Still wine and still fermented beverages other than wine and beer, as defined in Articles 8(1) and 12(1) of Directive 92/83/EEC Y N N W300 W 3 Sparkling wine and sparkling fermented beverages other than wine and beer, as defined in Article 8(2) and 12(2) of Directive 92/83/EEC Y N N I000 I 3 Intermediate products, as defined in Article 17 of Directive 92/83/EEC Y N N S200 S 3 Spirituous beverages, as defined in Article 20, first, second and third indent of Directive 92/83/EEC Y N N S300 S 3 Ethyl alcohol, as defined in Article 20, first indent of Directive 92/83/EEC, falling within CN codes 2207 and 2208, other than spirituous beverages (S200) Y N N S400 S 3 Partially denatured alcohol, falling within Article 20 of Directive 92/83/EEC, being alcohol which has been denatured but which does not yet fulfil the conditions to benefit from the exemption foreseen in Article 27(1)(a) or (b) of that Directive, other than spirituous beverages (S200) Y N N S500 S 3 Products containing ethyl alcohol, as defined in Article 20, first indent of Directive 92/83/EEC, falling within CN codes other than 2207 and 2208 Y N N E200 E 2 Vegetable and animal oils  Products falling within CN codes 1507 to 1518, if these are intended for use as heating fuel or motor fuel (Article 20(1)(a) of Council Directive 2003/96/EC (3)) N N Y E300 E 2 Mineral oils (energy products)  Products falling within CN codes 2707 10, 2707 20, 2707 30, and 2707 50 (Article 20(1)(b) of Directive 2003/96/EC) N N Y E410 E 2 Leaded petrol falling within CN codes 2710 11 31, 2710 11 51 and 2710 11 59 (Article 20(1)(c) of Directive 2003/96/EC) N N Y E420 E 2 Unleaded petrol falling within CN codes 2710 11 31, 2710 11 41, 2710 11 45 and 2710 11 49 (Article 20(1)(c) of Directive 2003/96/EC) N N Y E430 E 2 Gasoil, unmarked falling within CN codes 2710 19 41 to 2710 19 49 (Article 20(1)(c) of Directive 2003/96/EC) N N Y E440 E 2 Gasoil, marked falling within CN codes 2710 19 41 to 2710 19 49 (Article 20(1)(c) of Directive 2003/96/EC) N N Y E450 E 2 Kerosene, unmarked falling within CN codes 2710 19 21 and 2710 19 25 (Article 20(1)(c) of Directive 2003/96/EC) N N Y E460 E 2 Kerosene, marked falling within CN codes 2710 19 21 and 2710 19 25 (Article 20(1)(c) of Directive 2003/96/EC) N N Y E470 E 1 Heavy fuel oil falling within CN codes 2710 19 61 to 2710 19 69 (Article 20(1)(c) of Directive 2003/96/EC) N N N E480 E 2 Products falling within CN codes 2710 11 21, 2710 11 25, 2710 19 29 in bulk commercial movements (Article 20(1)(c) of Directive 2003/96/EC) N N Y E490 E 2 Products falling within CN codes 2710 11 to 2710 19 69, not specified above, except products falling within CN codes 2710 11 21, 2710 11 25, 2710 19 29 other than in bulk commercial movements (Article 20(1)(c) of Directive 2003/96/EC) N N Y E500 E 1 Liquefied petroleum gases and other gaseous hydrocarbons (LPG) of CN codes 2711 12 11 to 2711 19 00 (Article 20(1)(d) of Directive 2003/96/EC) N N N E600 E 1 Saturated acyclic hydrocarbons falling within CN code 2901 10 (Article 20(1)(e) of Directive 2003/96/EC) N N N E700 E 2 Cyclic hydrocarbons falling within CN codes 2902 20, 2902 30, 2902 41, 2902 42, 2902 43 and 2902 44 (Article 20(1)(f) of Directive 2003/96/EC) N N Y E800 E 2 Products falling within CN code 2905 11 00 (methanol (methyl alcohol)), which are not of synthetic origin, if these are intended for use as heating fuel or motor fuel (Article 20(1)(g) of Directive 2003/96/EC) N N Y E910 E 2 Fatty-acid mono-alkyl esters, containing by volume 96,5 % or more of esters (FAMAE) falling within CN code 3824 90 99 (Article 20(1)(h) of Directive 2003/96/EC) N N Y E920 E 2 Products falling within CN code 3824 90 99, if these are intended for use as heating fuel or motor fuel  others than Fatty-acid mono-alkyl esters, containing by volume 96,5 % or more of esters (FAMAE) (Article 20(1)(h) of Directive 2003/96/EC) N N Y Note: The CN Codes used in the table for energy products are those of Commission Regulation (EC) No 2031/2001 (OJ L 279, 23.10.2001) Legend of columns: EPC Excise Product Code CAT Excise product category UNIT Unit of measurement (from the list 12) A: Alcoholic strength must be given (Yes/No) P: Degree Plato may be given (Yes/No) D: Density at 15 °C must be given (Yes/No) 12. UNITS OF MEASUREMENT Unit of measurement code Description 1 Kg 2 Litre (temperature of 15 °C) 3 Litre (temperature of 20 °C) 4 1 000 items (1) UN/ECE Trade Facilitation Recommendation No 3, third edition, adopted by the Working Party on Facilitation of International Trade Procedures, Geneva, January 1996, ECE/TRADE/201. (2) OJ L 291, 6.12.1995, p. 40. (3) OJ L 283, 31.10.2003, p. 51.